COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-11-00282-CV


RONALD JONES AND LUREA                                         APPELLANTS
HORNBUCKLE

                                     V.

MASSACHUSETTS MUTUAL LIFE                                       APPELLEES
INSURANCE COMPANY AND
BANK OF AMERICA NATIONAL
ASSOCIATION AND R. DWAYNE
DANNER, KELLY ORLANDO AND
ROBERT MOWERY


                                  ----------

         FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                  ----------

            MEMORANDUM OPINION1 AND JUDGMENT

                                  ----------

     We have considered the “Partial Motion To Dismiss Of Defendants

Massachusetts Mutual Life Insurance Company, Bank of America, N.A., and R.

Dwayne Danner” in which they ask us to dismiss the appeal of Lurea Hornbuckle
     1
      See Tex. R. App. P. 47.4.
because she was not a party to the final judgment. Hornbuckle filed a response,

but it did not show grounds for continuing her appeal. It is the court’s opinion that

the motion should be granted; therefore, we dismiss the appeal of appellant

Lurea Hornbuckle. See Tex. R. App. P. 42.1(a)(2)(A), 43.2(f). This case shall

hereafter be styled “Ronald Jones v. Massachusetts Mutual Life Insurance

Company; Bank of America, N.A.; R. Dwayne Danner; Kelly Orlando; and Robert

Mowery.”

      Lurea Hornbuckle shall pay her costs of the appeal, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: June 7, 2012




                                         2